Citation Nr: 0630784	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that a statement submitted by the veteran's 
accredited representative in March 2004 raises the issue of 
entitlement to compensation for an alcohol disability 
secondary to a service-connected disability.  As noted by the 
representative, the ban on compensation for disability 
resulting from abuse of alcohol or drugs in 38 U.S.C.A. §§ 
1110, 1131, does not preclude compensation for an alcohol or 
drug abuse disability secondary to a service-connected 
disability, or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc 
order).  In the present appeal, the Board may only consider 
the veteran's alcohol use to the extent that it may be 
evidence of the increased severity of the veteran's PTSD.  
The RO should contact the veteran to determine whether he 
wishes to pursue a claim of service connection for alcohol 
abuse secondary to PTSD. 


FINDING OF FACT

Manifestations of the veteran's PTSD include insomnia, 
flattened affect, anxiety, panic attacks, slowed motor 
behavior, thought blocking, irritability, depressed mood, and 
difficulty establishing and maintaining effective work and 
social relationships





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, the currently appealed December 2002 RO decision 
actually established service connection for PTSD.  As such, 
any failure to initially provide the veteran with information 
regarding how to establish service connection for these 
disabilities was obviously harmless (although a May 2002 
letter appears to have provided adequate notice).  Regarding 
the initial evaluation assigned for this disorder, a February 
2004 statement of the case (SOC) informed him of the evidence 
necessary to establish a higher initial evaluation for his 
PTSD, and essentially informed him of what evidence they 
would seek to obtain and what he could do to assist with his 
claim.  The SOC also, essentially, requested that he provide 
any medical evidence in his possession that pertained to this 
claim.  

To the extent that this information, as well as information 
regarding an effective date, was not provided prior the 
initial adjudication of this claim - see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) - the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, it is noted that the claim 
of entitlement to an increased initial rating for this 
service-connected disorder is being denied herein, and the 
veteran has not taken issue with the effective date assigned 
for the establishment of service connection.  To remand at 
this point to cure any minor, technical, deficiencies would, 
in the Board's opinion, prejudice the veteran more than 
adjudicating the claim at this point.  

The duty to assist the veteran has also been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
veteran was also afforded a VA examination in November 2002.  
The Board finds that this examination is adequate for 
purposes of this appeal.  The Board finds that further 
examination is not necessary, as there is sufficient medical 
evidence upon which the Board may base its decision.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
applying the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings, that 
is, separate ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The applicable criteria for evaluating PTSD are contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The veteran was 
initially service connected for PTSD in December 2002 and 
assigned a 50 percent rating.  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short - and long - term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

In his March 2004 substantive appeal, the veteran contends 
that his symptoms warrant a 70 percent disability rating.  A 
70 percent rating is awarded where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Id.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.

The evidence of record includes statements written by the 
veteran's sisters in April 2002, a November 2002 VA 
examination report, an April 2002 letter from the veteran's 
therapist, and a December 2002 intake evaluation from a 
private medical center.  In relevant part, the statements 
from the veteran's sisters describe the veteran's alcohol 
abuse, depression, anger, fear and edginess when in crowds, 
sleepless nights, and nightmares.  

At the November 2002 VA examination, the veteran reported 
feelings of anger, anxiety, guilt, and reduced interest and 
enjoyment in activities.  He reported difficulty falling and 
staying asleep; recurrent dreams of Vietnam; intrusive 
thoughts of Vietnam during the day; avoidance of reminders of 
Vietnam, including talking and reading about it; over-
vigilance; exaggerated startle reaction; and trouble 
concentrating.  The examiner noted there may be repression 
and blocking out of some experiences.  The veteran 
characterized his mood as being depressed on and off 
throughout the day, and stated that he has periodic panic 
attacks that do not interfere with his going out of where he 
lives.  He described his appetite as adequate, his energy 
level as generally okay, and his sexual drive as good.  He 
said he feels hopeful about the future, and he expressed no 
suicidal or homicidal thoughts.  The veteran quit his job 
after 28 years because he was so uncomfortable there, even 
though he had only two years to go before retirement.  He 
described abuse of alcohol and his use of as a sedative.
 
The veteran's first marriage lasted 22 years and ended in 
divorce.  He reported that his second marriage was troubled 
and that he sometimes expressed irritability and anger toward 
his second wife.  However, he described love between them and 
said they have attended marriage counseling.  He has two 
children and two grandchildren with whom he is close.  He 
reported having a few friends up north and a few friends in 
Florida, but he did not describe closeness.  He mentioned 
having feelings of withdrawal from others and a desire to be 
by himself.  

On examination, the veteran was anxious, appeared distracted, 
and showed some thought blocking as he talked.  He was 
oriented to time, place, person, and situation.  His speech 
was of normal tone and rate, sometimes hesitating as he 
processed information, but he was coherent.  He made good eye 
contact and interacted appropriately.  There was no unusual 
motor activity.  His thought processes showed he thought well 
abstractly and was goal directed.  His thought content did 
not show any psychotic symptoms such as delusions or 
hallucinations or disorganized thinking.  His mood was 
anxious with some depression and irritability.  Affect was 
appropriate for his thought content with anxiety, occasional 
smiling, some depression, and limited range.  Cognitive 
functions seemed grossly intact and influenced by anxiety and 
lack of confidence.  He appeared interested in insight and 
was insightful enough to know that these conditions were 
psychiatric and that he needed help.  He showed motivation in 
this regard.  Judgment was intact.  He was competent to 
manage financial decisions on his behalf and acknowledged 
that he deferred to his wife in terms of the mechanics of it.

The examiner diagnosed chronic PTSD, alcohol abuse, and panic 
disorder without agoraphobia.  He was given a GAF score of 
50.  The examiner stated that more testing was needed to rule 
out alcohol dependence and alcohol-induced mood disorder.

The April 2002 letter from the veteran's private therapist 
noted that the veteran meets the criteria for PTSD with 
delayed onset.  It noted that the veteran reported efforts to 
avoid thoughts, feelings, or conversations associated with 
the trauma; markedly diminished interest or participation in 
significant activities; restricted range of affects 
(inability to have love feelings); difficulty falling or 
staying asleep, and difficulty concentrating.  He also 
reported having recurrent and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions. 

The December 2002 confidential intake evaluation report lists 
diagnoses of chronic PTSD; major depressive disorder, 
recurrent and moderate; and alcohol abuse.  A GAF of 45 was 
assigned.  The examiner noted that the veteran utilized work 
and alcohol as forms of escape and avoidance.  He recognized 
his use of alcohol to self-medicate.  He reported having good 
relationships with his siblings and frequent contact with his 
remaining siblings.  The veteran reported problems with 
anger, intrusive thoughts and dreams, sleep disturbance, 
avoidance, hypervigilance, and difficulty being in crowds.  
He also reported that the reason he quit his job two years 
before retirement was because his employer had hired 
Vietnamese workers.  He had passive suicidal thoughts but 
lacked any plan or actual intent to harm himself.  

On examination, he was well-groomed and casually dressed.  He 
was cooperative and open during the interview, but seemed 
uncomfortable with eye contact.  His affect was restricted in 
range and his mood appeared depressed.  His motor behavior 
was minimal and appeared somewhat slowed.  His speech was of 
normal rate and tone.  His thoughts were logical and goal-
directed, and he showed no signs of a thought disorder.  He 
evidenced considerable blocking, particularly when discussing 
highly emotional events or events associated with Vietnam.  
He showed interest and ability to gain insight and appeared 
highly motivated to seek help in making changes to both 
alleviate his symptoms and improve his relationships.  His 
judgment appeared intact.  It was the examiner's opinion that 
the veteran represented himself in a truthful and honest 
manner and, therefore, that the findings were valid.

After a review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds that 
the manifestations of the veteran's PTSD most nearly 
approximate the criteria for a 50 percent rating.  The 
evidence of record includes symptoms that are characteristic 
of a rating of 50 percent or lower, such as flattened affect, 
depressed mood, irritability, anxiety, panic attacks, 
insomnia, slowed motor behavior, and thought blocking.  The 
evidence also establishes difficulty establishing and 
maintaining effective work and social relationships, as 
evidenced by the veteran's divorce, his current marriage 
troubles, his lack of closeness with his few friends, and his 
quitting his job because of an inability to cope with his co-
workers.   

Moreover, the veteran does not manifest the type of symptoms 
cited to warrant a 70 percent rating.  Specifically, the 
mental evaluation reports discussed above note that the 
veteran was coherent, interacted appropriately, thought well 
abstractly, was logical and goal-directed, demonstrated that 
his cognitive functions and judgment were largely intact, and 
did not show symptoms of psychotic thought content.  The 
veteran was also competent to manage financial decisions and 
appeared interested in insight and motivated to seek help.  

Furthermore, the veteran did not demonstrate suicidal 
ideation; obsessional rituals that interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function; spatial disorientation; or neglect of 
personal appearance and hygiene.  Nor did he manifest 
symptoms that are similar in type or degree to those listed 
above.  These manifestations of a 70 percent rating are 
notably lacking in the VA examination report, and they are 
not suggested in the private medical records.  

The veteran's occupational and social impairment do not rise 
to the level that would warrant a 70 percent rating.  Even 
though GAF scores of 45 and 50 are intended to reflect 
serious symptoms, these scores are not consistent with the 
evidence of record in that they do not reflect the level of 
social and occupational impairment described in the VA 
examination report and the private medical evaluation.  Such 
scores are not dispositive of the evaluation issue and must 
be considered in light of the actual symptoms of the 
veteran's disorder.  

In terms of employment, the veteran quit his last job because 
of his inability to work with Vietnamese employees, and he 
has not worked since then.  However, the veteran was able to 
maintain a steady job with the same employer for 28 years, 
and the evidence of record does not suggest that the 
veteran's PTSD symptoms would interfere with his ability to 
work someplace else.  Socially, while the veteran does have 
difficulties establishing and maintaining relationships, he 
has not demonstrated an inability to do so.  For example, the 
veteran has mentioned being close to his siblings, his 
children, and his grandchildren.  The record also reflects 
that the veteran does have some friends, even if he is not 
very close to them.  

In summary, the reported symptoms noted in private and VA 
examination records simply do not fit within the disability 
picture reflected by the criteria for a 70 percent rating.  
It appears that most of the veteran's symptoms are listed 
under the criteria for the current 50 percent rating.  The 
Board finds the VA examination and private medical notes to 
be consistent with each other and persuasive.  The Board has 
also determined that the evidence of record, including that 
which pertains to the veteran's alcohol abuse, does not 
demonstrate an increase in the severity of the veteran's 
symptoms to warrant the assignment of staged ratings.

The Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 50 percent at 
this time.  The Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a higher rating.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


____________________________________________
J. A. MARKEY
      Acting Veterans Law Judge, Board of Veterans' 
Appeals 




 Department of Veterans Affairs


